Locher, J.,
dissenting. The majority properly notes that a writ of prohibition is an extraordinary writ and should issue only in cases of extreme necessity arising from the inadequacy of other remedies.
In the instant cause, a declaratory judgment action or an injunction, or both, are available adequate remedies, which should deny the issuance of a writ.
This court has firmly established that it will refuse to issue the high prerogative writ of prohibition in any instance where there exists a plain and adequate remedy in the ordinary course of the law. State, ex rel. Dormody, v. McClure (1977), 50 Ohio St. 2d 335; State, ex rel. Dayton, v. Kerns (1977), 49 Ohio St. 2d 295; Transairco v. Common Pleas *78Court (1976), 45 Ohio St. 2d 27; State, ex rel. Crebs, v. Court of Common Pleas (1974), 38 Ohio St. 2d 51; State, ex rel. Peto, v. Thomas (1970), 24 Ohio St. 2d 38.
Adequate remedies “at law” which deny the issuance of a writ of prohibition include equitable remedies such as injunction. State, ex rel. Timken Roller Bearing Co., v. Indus. Comm. (1961), 172 Ohio St. 187.
The majority relies on the rationale of Lindley v. Ferguson (1977), 52 Ohio St. 2d 60, for the allowance of the writ in the instant cause, but fails to note that the remedies employed in that cause were declaratory judgment and injunction.
Based on the foregoing, the issuance of the writ of prohibition should be denied, because of the availability of an adequate remedy at law, such as declaratory judgment or injunction.